Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25-29 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Alarcon et al (US 2011/0265806 A1) in view of Fleischhauer et al (US 6,040,560 A).
With respect to claim 21, Alarcon et al discloses of a computer readable medium 100A including instructions (Para. 0058; Figures 1B), which when executed by a controller 170 of an electronic smoking device 100, 100’ (Para. 0057; Figures 1A-1B), cause the controller 170 to: detect a sensor 132 (i.e. sensor 132A, sensor 132B and/or the like; Para. 0057) activation based on a smoking action (Para. 0053); receive a battery voltage (i.e. LED indication of battery charge level is low) from a battery 130C in response to the sensor 132 activation (Para. 0050 and 0056-0057; Figures 1A-8); read a memory 180 for at least one heater parameter (i.e. heating parameter adjustment/control; Para. 0058; Figures 1B); determine a pulse width modulation (PWM) for a heater control of a heater 146, 146’ (Para. 0059; Figures 1A-1B). 
Alarcon et al teaches the invention as described above but fails to explicitly teach to determine a pulse width modulation for a heater control based on the battery voltage and the at least one heater parameter; and drive a heater at the determined pulse width modulation.  
In the same field of endeavor of an electronic smoking devices, Fleischhauer et al teaches that it is known in the art of the electronic smoking devices to determine (i.e. the duty cycle is adjusted to modulate the power to the heater(s) 37) a pulse width modulation (PWM) for a heater control based on the battery voltage (i.e. Vin) and the at least one heater parameter (i.e. the heater’s current, voltage or resistance; Col. 3, lines 12-32; Col. 10, lines 25-34; Col. 15, lines 25-39; Col. 21, lines 19-27; Figures 7 and 19); and drive a heater 37 at the determined pulse width modulation (Col. 3, lines 12-32;  Col. 18, lines 18-60; Col. 21, lines 19-27). The advantage of combining the teaching of Alarcon et al in view Fleischhauer et al is that doing so would avoid excess temperature peaks in the heater element and extends the service life expectancies of heater element.  
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Alarcon et al, with Fleischhauer et al, to modify the PWM heater controller of the electronic smoking device as taught by Alarcon et al to incorporate the PWM heater controller of electronic smoking device as taught by Fleischhauer et al, thereby avoiding excess temperature peaks in the heater element and extends the service life expectancies of heater element.  

With respect to claim 22, Alarcon et al, as applied to claim 21, does not explicitly teach that the instructions to determine the pulse width modulation further include obtaining a heating profile stored in the memory. 
However, in the same field of endeavor of an electronic smoking devices, Fleischhauer et al teaches that it is known in the art of the electronic smoking devices of the instructions 308-309, 460 (i.e. at least two data bases or "look-up tables to determine resistance of heater and to resolve a trim energy; Col. 15, lines 30-39) to determine the pulse width modulation (i.e. adjusting the duty cycle, thereby adjusting the modulated pulse timing through the determination of the frequency; Col. 14, lines 27-39) further include obtaining a heating profile stored in the memory (i.e. programmable read only memory (PROM); Col. 15, lines 25-39; Col. 18, lines 27-55). The advantage of combining the teaching of Alarcon et al in view Fleischhauer et al is that doing so would avoid excess temperature peaks in the heater element and extends the service life expectancies of heater element.  
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Alarcon et al, with Fleischhauer et al, to modify the PWM heater controller of the electronic smoking device as taught by Alarcon et al to incorporate the PWM heater controller of electronic smoking device as taught by Fleischhauer et al, thereby avoiding excess temperature peaks in the heater element and extends the service life expectancies of heater element.  

With respect to claim 23, Alarcon et al, as applied to claim 21, does not explicitly disclose that the instructions further include receiving a response from one of a current sensor, a thermistor, a thermocouple, and a resistance temperature detector, and determining a temperature, a voltage, or current of the heater based upon the response; and wherein the instructions for determining the pulse width modulation is further based on the determined temperature, voltage, or current of the heater. 
  In the same field of endeavor of an electronic smoking devices, Fleischhauer et al teaches that it is known in the art of the electronic smoking devices that the instructions further include receiving a response from one of a current sensor (i.e. the combination of a shunt resistor 410 and scaling amplifier provide the logic circuit 195’ the current passing through any of the heater elements 37; Col. 18, lines 18-22; Figure 19), a thermistor, a thermocouple, and a resistance temperature detector, and determining a temperature, a voltage, or current of the heater based upon the response (Col. 18, lines 12-55; Figure 19); and wherein the instructions for determining the pulse width modulation is further based on the determined temperature, voltage, or current of the heater (Col. 18, lines 12-17 and 32-60; Figure 19). 
The advantage of combining the teaching of Alarcon et al in view Fleischhauer et al is that doing so would provide precise execution of power cycles regardless of the differences in resistance amongst the heater elements, while conserving energy and extending battery life.  
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Alarcon et al in view Fleischhauer et al, to modify the controller operation with the sensors of the electronic smoking device as taught by Alarcon et al, to incorporate the controller operation with the current sensing components of electronic smoking device as taught by Fleischhauer et al, thereby providing precise execution of power cycles regardless of the differences in resistance amongst the heater elements, while conserving energy and extending battery life.  

With respect to claim 25, Alarcon et al, as applied to claim 21, does not explicitly discloses that the instructions to determine the pulse width modulation further include using a predictive algorithm to determine the pulse width modulation. 
 In the same field of endeavor of an electronic smoking devices, Fleischhauer et al teaches that it is known in the art of the electronic smoking devices with the instructions to determine the pulse width modulation (PWM) further include using a predictive algorithm (i.e. the controller’s execution of the predetermined thermos-histogram (Col. 2, lines 43-53). The data from histograms enable one to 1) understand the distribution of a certain feature and 2) investigate some continuous metrics (generally your predicted target) across the range of that distribution) to determine the pulse width modulation (Col. 9, lines 10-37; Col. 10, lines 55-65; Figures 7 and 19).
The advantage of combining the teaching of Alarcon et al in view Fleischhauer et al is that doing so would avoid excess temperature peaks in the heater element and extends the service life expectancies of heater element.  
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Alarcon et al, with Fleischhauer et al, to modify the PWM heater controller of the electronic smoking device as taught by Alarcon et al to incorporate the PWM heater controller of electronic smoking device as taught by Fleischhauer et al, thereby avoiding excess temperature peaks in the heater element and extends the service life expectancies of heater element.  

With respect to claim 26, Alarcon et al, as applied to claim 25, does not explicitly discloses that the instructions to determine the pulse width modulation further include using the predictive algorithm to determine a type of the heater, wherein the heater parameter corresponds to the type of heater.  
 In the same field of endeavor of an electronic smoking devices, Fleischhauer et al teaches that it is known in the art of the electronic smoking devices with the instructions to determine the pulse width modulation (PWM) further include using a predictive algorithm (i.e. the controller’s execution of the predetermined thermos-histogram (Col. 2, lines 43-53). The data from histograms enable one to 1) understand the distribution of a certain feature and 2) investigate some continuous metrics (generally your predicted target) across the range of that distribution) to determine a type of the heater, wherein the heater parameter corresponds to the type of heater (Col. 15, lines 25-39; Figures 7 and 19).
The advantage of combining the teaching of Alarcon et al in view Fleischhauer et al is that doing so would avoid excess temperature peaks in the heater element and extends the service life expectancies of heater element.  
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Alarcon et al, with Fleischhauer et al, to modify the PWM heater controller of the electronic smoking device as taught by Alarcon et al to incorporate the PWM heater controller of electronic smoking device as taught by Fleischhauer et al, thereby avoiding excess temperature peaks in the heater element and extends the service life expectancies of heater element.  

With respect to claim 27, Alarcon et al, as applied to claim 25, does not explicitly discloses that the instructions to determine the pulse width modulation further include receiving an airflow rate from an airflow sensor and wherein the predictive algorithm utilizes the airflow rate. 
  In the same field of endeavor of an electronic smoking devices, Fleischhauer et al teaches that it is known in the art of the electronic smoking devices with the instructions to determine the pulse width modulation (PWM) further include receiving an airflow rate from an airflow sensor and wherein the predictive algorithm (i.e. the controller’s execution of the predetermined thermos-histogram (Col. 2, lines 43-53)) utilizes the airflow rate (Col. 3, lines 5-23; Col. 9, line 64 thru Col. 10, line 24; Col. 11, line 21-40). 
The advantage of combining the teaching of Alarcon et al in view Fleischhauer et al is that doing so would avoid excess temperature peaks in the heater element and extends the service life expectancies of heater element.  
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Alarcon et al, with Fleischhauer et al, to modify the PWM heater controller of the electronic smoking device as taught by Alarcon et al to incorporate the PWM heater controller of electronic smoking device as taught by Fleischhauer et al, thereby avoiding excess temperature peaks in the heater element and extends the service life expectancies of heater element.  

With respect to claim 28, Alarcon et al, as applied to claim 27, does not explicitly discloses that the instructions to determine the pulse width modulation further include driving the heater at a constant temperature as the airflow rate changes.
    In the same field of endeavor of an electronic smoking devices, Fleischhauer et al teaches that it is known in the art of the electronic smoking devices with the instructions to determine the pulse width modulation (PWM) further include driving the heater 37 at a constant temperature as the airflow rate changes (Col. 9, line 66 thru Col. 10, line 25; Col. 12, lines 21-43; Figures 7 and 19).
The advantage of combining the teaching of Alarcon et al in view Fleischhauer et al is that doing so would avoid excess temperature peaks in the heater element and extends the service life expectancies of heater element.  
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Alarcon et al, with Fleischhauer et al, to modify the PWM heater controller of the electronic smoking device as taught by Alarcon et al to incorporate the PWM heater controller of electronic smoking device as taught by Fleischhauer et al, thereby avoiding excess temperature peaks in the heater element and extends the service life expectancies of heater element.  

With respect to claim 29, Alarcon et al, as applied to claim 27, does not explicitly discloses that the instructions to determine the pulse width modulation further include increasing a temperature of the heater in a linear manner as the airflow rate increases. 
    In the same field of endeavor of an electronic smoking devices, Fleischhauer et al teaches that it is known in the art of the electronic smoking devices with the instructions to determine the pulse width modulation (PWM) further include increasing a temperature of the heater in a linear manner as the airflow rate increases (Col. 12, lines 15-53; Figures 7, 9 and 19).
The advantage of combining the teaching of Alarcon et al in view Fleischhauer et al is that doing so would avoid excess temperature peaks in the heater element and extends the service life expectancies of heater element.  
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Alarcon et al, with Fleischhauer et al, to modify the PWM heater controller of the electronic smoking device as taught by Alarcon et al to incorporate the PWM heater controller of electronic smoking device as taught by Fleischhauer et al, thereby avoiding excess temperature peaks in the heater element and extends the service life expectancies of heater element.  

With respect to claim 41, Alarcon et al discloses of a computer readable medium 100A including instructions (Para. 0058; Figures 1B), which when executed by a controller 170 of an electronic smoking device 100, 100’ (Para. 0057; Figures 1A-1B), cause the controller 170 to: detect a sensor 132 (i.e. sensor 132A, sensor 132B and/or the like; Para. 0057) activation based on a smoking action (Para. 0053); receive a battery voltage (i.e. LED indication of battery charge level is low) from a battery 130C in response to the sensor 132 activation (Para. 0050 and 0056-0057; Figures 1A-8); read a memory 180 for at least one heater parameter (i.e. heating parameter adjustment/control; Para. 0058; Figures 1B); determine a pulse width modulation (PWM) for a heater control of a heater 146, 146’ (Para. 0059; Figures 1A-1B). 
Alarcon et al teaches the invention as described above but fails to explicitly teach to determine a pulse width modulation for a heater control based on the battery voltage and the at least one heater parameter; and drive a heater at the determined pulse width modulation; wherein the instructions to determine the pulse width modulation further include using a predictive algorithm to determine the pulse width modulation; wherein the instructions to determine the pulse width modulation further include using the predictive algorithm to determine a type of the heater, wherein the heater parameter corresponds to the type of heater.
In the same field of endeavor of an electronic smoking devices, Fleischhauer et al teaches that it is known in the art of the electronic smoking devices to determine (i.e. the duty cycle is adjusted to modulate the power to the heater(s) 37) a pulse width modulation (PWM) for a heater control based on the battery voltage (i.e. Vin) and the at least one heater parameter (i.e. the heater’s current, voltage or resistance; Col. 3, lines 12-32; Col. 10, lines 25-34; Col. 15, lines 25-39; Col. 21, lines 19-27; Figures 7 and 19); and drive a heater 37 at the determined pulse width modulation (Col. 3, lines 12-32;  Col. 18, lines 18-60; Col. 21, lines 19-27); the instructions to determine the pulse width modulation (PWM) further include using a predictive algorithm (i.e. the controller’s execution of the predetermined thermos-histogram (Col. 2, lines 43-53). The data from histograms enable one to 1) understand the distribution of a certain feature and 2) investigate some continuous metrics (generally your predicted target) across the range of that distribution) to determine the pulse width modulation (Col. 9, lines 10-37; Col. 10, lines 55-65; Figures 7 and 19); wherein the instructions to determine the pulse width modulation (PWM) further include using a predictive algorithm (i.e. the controller’s execution of the predetermined thermos-histogram; Col. 2, lines 43-53). The data from histograms enable one to 1) understand the distribution of a certain feature and 2) investigate some continuous metrics (generally your predicted target) across the range of that distribution to determine a type of the heater, wherein the heater parameter corresponds to the type of heater (Col. 15, lines 25-39; Figures 7 and 19). 
The advantage of combining the teaching of Alarcon et al in view Fleischhauer et al is that doing so would avoid excess temperature peaks in the heater element and extends the service life expectancies of heater element. 
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Alarcon et al, with Fleischhauer et al, to modify the PWM heater controller of the electronic smoking device as taught by Alarcon et al to incorporate the PWM heater controller of electronic smoking device as taught by Fleischhauer et al, thereby avoiding excess temperature peaks in the heater element and extends the service life expectancies of heater element.  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Alarcon et al (US 2011/0265806 A1) in view of Fleischhauer et al (US 6,040,560 A) as applied to claim 21 above, and further in view of Peleg et al (US 2014/0014126 A1 hereinafter Peleg126’).
With respect to claim 24, Alarcon et al with Fleischhauer et al, as applied to claim 21, does not explicitly disclose that the instructions to determine the pulse width modulation further include determining ideal values for temperature from the memory for a determined type of solution.
  However, in the same field of endeavor of an electronic smoking devices, Peleg et al teaches that it is known in the art of the electronic smoking devices of the instructions to determine the pulse width modulation further include determining ideal values for temperature from the memory for a determined type of solution (Para. 0036, 0089-0095).
The advantage of combining the teaching of Alarcon et al in view Fleischhauer et al in further view of Peleg et al is that doing so would ensure that the user has a uniform experience from the first puff to the last, with no degradation in smoke/mist volume and smoke temperature as the battery discharges, while conserving energy and extending battery life.  
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Alarcon et al in view Fleischhauer et al with Peleg et al, to modify the controller operation with sensors of the electronic smoking device as taught by Alarcon et al with Fleischhauer et al, to incorporate the controller operations with the temperature-sensitive resistor (thermistor) of electronic smoking device as taught by Peleg et al, thereby avoiding excess temperature peaks in the heater element and extends the service life expectancies of heater element.  

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Alarcon et al (US 2011/0265806 A1) in view of Fleischhauer et al (US 6,040,560 A) as applied to claim 27 above, and further in view of Peleg et al (US 2014/0014126 A1 hereinafter Peleg126’).
With respect to claim 30, Alarcon et al with Fleischhauer et al, as applied to claim 27, does not explicitly disclose that the instructions to determine the pulse width modulation further include increasing a temperature of the heater in an exponential manner as the airflow rate increases.  
  However, in the same field of endeavor of an electronic smoking devices, Peleg et al teaches that it is known in the art of the electronic smoking devices with the instructions to determine the pulse width modulation (PWM) further include increasing a temperature of the heater in an exponential manner as the airflow rate increases (Para. 0034-0037 and 0074-0078; Figure 3).  
 The advantage of combining the teaching of Alarcon et al in view Fleischhauer et al in further view of Peleg et al is that doing so would ensure that the user has a uniform experience from the first puff to the last, with no degradation in smoke/mist volume and smoke temperature as the battery discharges, while conserving energy and extending battery life.  
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Alarcon et al in view Fleischhauer et al with Peleg et al, to modify the controller operation with sensors of the electronic smoking device as taught by Alarcon et al with Fleischhauer et al, to incorporate the controller operations with the temperature-sensitive resistor (thermistor) of electronic smoking device as taught by Peleg et al, thereby avoiding excess temperature peaks in the heater element and extends the service life expectancies of heater element.  

Claims 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Alarcon et al (US 2011/0265806 A1) in view of Peleg et al (US 2013/0284192 A1 hereinafter Peleg192’ et al).
With respect to claim 31, Alarcon et al discloses of a computer readable medium 100A including instructions (Para. 0058; Figures 1B), which when executed by a controller 170 of an electronic smoking device 100, 100’ (Para. 0057; Figures 1A-1B), cause the controller 170 to: receive a signal from a sensor 132 (i.e. sensor 132A, sensor 132B and/or the like; Para. 0057), wherein the sensor 132 is configured to detect an action for smoking (Para. 0053); obtain instructions from memory 180 for a heating cycle (i.e. charge and discharge of battery; Para. 0058); operate a heater 146 according to the heating cycle (Para. 0059-0060); receive a response of the heater from a second sensor 176, 178, the response corresponding to the heating cycle (Para. 0060; Figures 1A-1B). 
Alarcon et al teaches the invention as described above but fails to explicitly teach to determine a type of solution based on the response of the heater;Page 3 of 916/268,963FON0142US.03/065887001094 determine a pulse width modulation, the pulse width modulation corresponding to the type of solution; and operate the heater based on the pulse width modulation.    
In the same field of endeavor of an electronic smoking devices, Peleg192’ et al teaches that it is known in the art of the electronic smoking devices to determine a type of solution (i.e. multiple e-Liquids) based on the response of the heater 608 (Para. 0034-0036; Figures 1-7); Page 3 of 916/268,963FON0142US.03/065887001094determine a pulse width modulation (PWM), the pulse width modulation (PWM) corresponding to the type of solution (Para. 0034-0037; Figures 1-6); and operate the heater based on the pulse width modulation (Para. 0036; Figures 1-7).    
The advantage of combining the teaching of Alarcon et al in view Peleg192’ et al is that doing so would provide automatic selection of e-Liquid based on usage patterns or may switch between the e-Liquids during inhalation.  
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Alarcon et al, with Peleg192’ et al, to modify the PWM heater controller of the electronic smoking device as taught by Alarcon et al to incorporate the PWM heater controller of electronic smoking device as taught by Peleg192’ et al, thereby providing automatic selection of e-Liquid based on usage patterns or may switch between the e-Liquids during inhalation.

With respect to claim 34, Alarcon et al, as applied to claim 31, does not explicitly disclose that the instructions to determine the pulse width modulation further include determining ideal values for temperature from the memory for the determined type of solution.  
In the same field of endeavor of an electronic smoking devices, Peleg192’ et al teaches that it is known in the art of the electronic smoking devices to determine the pulse width modulation (PWM) further include determining ideal values for temperature from the memory for the determined type of solution (Para. 0078-0080).
The advantage of combining the teaching of Alarcon et al in view Peleg192’ et al is that doing so would provide automatic selection of e-Liquid based on usage patterns or may switch between the e-Liquids during inhalation.  
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Alarcon et al, with Peleg192’ et al, to modify the PWM heater controller of the electronic smoking device as taught by Alarcon et al to incorporate the PWM heater controller of electronic smoking device as taught by Peleg192’ et al, thereby providing automatic selection of e-Liquid based on usage patterns or may switch between the e-Liquids during inhalation.

  Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Alarcon et al (US 2011/0265806 A1) in view of Peleg et al (US 2013/0284192 A1 hereinafter Peleg192’ et al) as applied to claim 31 above, and further in view of Ampolini et al (US 9,423,152 B2).
With respect to claim 32, Alarcon et al with Peleg192’ et al, as applied to claim 31, does not explicitly disclose that the instructions to determine the pulse width modulation further include obtaining a heating profile stored in the memory.  
 However, in the same field of endeavor of an electronic smoking devices, Ampolini et al teaches that it is known in the art of the electronic smoking devices of the instructions to determine the pulse width modulation further include obtaining a heating profile stored in the memory (Col. 20, lines 11-38; Col. 28, lines 30-41; Col. 31, lines 24-46; Figures 1-12).
The advantage of combining the teaching of Alarcon et al in view Peleg192’ et al in further view of Ampolini et al is that doing so would create alternate sensory experiences, even from the same e-liquid chemistry.
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Alarcon et al in view Peleg192’ et al with Peleg et al, to modify the controller operation with the sensors of the electronic smoking device as taught by Alarcon et al with Peleg192’ et al, to incorporate the controller operation with the heater profile of electronic smoking device as taught by Ampolini et al, thereby creating alternate sensory experiences, even from the same e-liquid chemistry.  

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Alarcon et al (US 2011/0265806 A1) in view of Peleg et al (US 2013/0284192 A1 hereinafter Peleg192’ et al) as applied to claim 31 above, and further in view of Peleg et al (US 2014/0014126 A1 hereinafter Peleg126’).
With respect to claim 33, Alarcon et al with Peleg192’ et al, as applied to claim 31, does not explicitly disclose that the instructions to determine the pulse width modulation includes: receiving the response from one of a current sensor, a thermistor, a thermocouple, and a resistance temperature detector; and determining the pulse width modulation based on a temperature, a voltage, or a current of the heater. 
 However, in the same field of endeavor of an electronic smoking devices, Peleg126’ et al teaches that it is known in the art of the electronic smoking devices of the instructions to determine the pulse width modulation (PWM) includes: receiving the response from one of a current sensor, a thermistor, a thermocouple, and a resistance temperature detector; and determining the pulse width modulation based on a temperature, a voltage, or a current of the heater (Para. 0018, 0033, 0055 and 0074; Figures 1-7).
The advantage of combining the teaching of Alarcon et al in view Peleg192’ et al in further view of Peleg126’ et al is that doing so would ensure that the user has a uniform experience from the first puff to the last, with no degradation in smoke/mist volume and smoke temperature as the battery discharges, while conserving energy and extending battery life.  
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Alarcon et al in view Peleg192’ et al with Peleg126’ et al, to modify the controller operation with the sensors of the electronic smoking device as taught by Alarcon et al with Peleg192’ et al, to incorporate the controller operation with the temperature-sensitive resistor (thermistor) of electronic smoking device as taught by Peleg126’ et al, thereby avoiding excess temperature peaks in the heater element and extends the service life expectancies of heater element.  

Claims 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Alarcon et al (US 2011/0265806 A1) in view of Peleg et al (US 2013/0284192 A1 hereinafter Peleg192’ et al) as applied to claim 31 above, and further in view of Fleischhauer et al (US 6,040,560 A).
With respect to claim 35, Alarcon et al in view of Peleg et al, as applied to claim 31, does not explicitly discloses that the instructions to determine the pulse width modulation further include using a predictive algorithm to determine the pulse width modulation. 
 In the same field of endeavor of an electronic smoking devices, Fleischhauer et al teaches that it is known in the art of the electronic smoking devices with the instructions to determine the pulse width modulation (PWM) further include using a predictive algorithm (i.e. the controller’s execution of the predetermined thermos-histogram (Col. 2, lines 43-53). The data from histograms enable one to 1) understand the distribution of a certain feature and 2) investigate some continuous metrics (generally your predicted target) across the range of that distribution) to determine the pulse width modulation (Col. 9, lines 10-37; Col. 10, lines 55-65; Figures 7 and 19)
The advantage of combining the teaching of Alarcon et al in view Peleg192’ et al in further view of Fleischhauer et al is that doing so would avoid excess temperature peaks in the heater element and extends the service life expectancies of heater element.  
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Alarcon et al and Peleg192’, with Fleischhauer et al, to modify the PWM heater controller of the electronic smoking device as taught by Alarcon et al and Peleg192’, to incorporate the PWM heater controller of electronic smoking device as taught by Fleischhauer et al, thereby avoiding excess temperature peaks in the heater element and extends the service life expectancies of heater element.  

With respect to claim 36, Alarcon et al in view of Peleg192’ et al, as applied to claim 35, does not explicitly discloses that the instructions to determine the pulse width modulation further include using the predictive algorithm to determine a type of the heater and utilize the type within the predictive algorithm.  
 In the same field of endeavor of an electronic smoking devices, Fleischhauer et al teaches that it is known in the art of the electronic smoking devices with the instructions to determine the pulse width modulation (PWM) further include using a predictive algorithm (i.e. the controller’s execution of the predetermined thermos-histogram (Col. 2, lines 43-53). The data from histograms enable one to 1) understand the distribution of a certain feature and 2) investigate some continuous metrics (generally your predicted target) across the range of that distribution) to determine a type of the heater and utilize the type within the predictive algorithm (Col. 15, lines 25-39; Figures 7 and 19)
The advantage of combining the teaching of Alarcon et al in view Peleg192’ et al in further view Fleischhauer et al is that doing so would avoid excess temperature peaks in the heater element and extends the service life expectancies of heater element.  
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Alarcon et al and Peleg192’, with Fleischhauer et al, to modify the PWM heater controller of the electronic smoking device as taught by Alarcon et al and Peleg192’, to incorporate the PWM heater controller of electronic smoking device as taught by Fleischhauer et al, thereby avoiding excess temperature peaks in the heater element and extends the service life expectancies of heater element.  

With respect to claim 37, Alarcon et al in view of Peleg192’ et al, as applied to claim 35, does not explicitly discloses that the instructions to determine the pulse width modulation further include receiving an airflow rate from an airflow sensor and wherein the predictive algorithm utilizes the airflow rate. 
  In the same field of endeavor of an electronic smoking devices, Fleischhauer et al teaches that it is known in the art of the electronic smoking devices with the instructions to determine the pulse width modulation (PWM) further include receiving an airflow rate from an airflow sensor and wherein the predictive algorithm (i.e. the controller’s execution of the predetermined thermos-histogram (Col. 2, lines 43-53)) utilizes the airflow rate (Col. 3, lines 5-23; Col. 9, line 64 thru Col. 10, line 24; Col. 11, line 21-40). 
The advantage of combining the teaching of Alarcon et al in view Peleg192’ et al in further view Fleischhauer et al is that doing so would avoid excess temperature peaks in the heater element and extends the service life expectancies of heater element.  
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Alarcon et al and Peleg192’, with Fleischhauer et al, to modify the PWM heater controller of the electronic smoking device as taught by Alarcon et al and Peleg192’, to incorporate the PWM heater controller of electronic smoking device as taught by Fleischhauer et al, thereby avoiding excess temperature peaks in the heater element and extends the service life expectancies of heater element.  

With respect to claim 38, Alarcon et al in view of Peleg192’ et al, as applied to claim 31, does not explicitly discloses that the instructions to determine the pulse width modulation further include driving the heater at a constant temperature as the airflow rate changes.
    In the same field of endeavor of an electronic smoking devices, Fleischhauer et al teaches that it is known in the art of the electronic smoking devices with the instructions to determine the pulse width modulation (PWM) further include driving the heater 37 at a constant temperature as the airflow rate changes (Col. 9, line 66 thru Col. 10, line 25; Col. 12, lines 21-43; Figures 7 and 19).
The advantage of combining the teaching of Alarcon et al in view of Peleg192’ in further view of Fleischhauer et al is that doing so would avoid excess temperature peaks in the heater element and extends the service life expectancies of heater element.  
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Alarcon et al in view of Peleg192’, with Fleischhauer et al, to modify the PWM heater controller of the electronic smoking device as taught by Alarcon et al in view of Peleg192’, to incorporate the PWM heater controller of electronic smoking device as taught by Fleischhauer et al, thereby avoiding excess temperature peaks in the heater element and extends the service life expectancies of heater element.  
 
With respect to claim 39, Alarcon et al in view of Peleg192’ et al, as applied to claim 31, does not explicitly discloses that the instructions to determine the pulse width modulation further include adjusting the pulse width modulation based on a detected voltage of a power source of the electronic smoking device. 
In the same field of endeavor of an electronic smoking devices, Fleischhauer et al teaches that it is known in the art of the electronic smoking devices with the instructions to determine the pulse width modulation (PWM) further include adjusting the pulse width modulation (PWM) based on a detected voltage of a power source (i.e. battery) of the electronic smoking device (Col. 10, lines 25-34; Figures 7 and 19). 
The advantage of combining the teaching of Alarcon et al in view Peleg192’ et al in further view Fleischhauer et al is that doing so would avoid excess temperature peaks in the heater element and extends the service life expectancies of heater element.  
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Alarcon et al and Peleg192’, with Fleischhauer et al, to modify the PWM heater controller of the electronic smoking device as taught by Alarcon et al and Peleg192’, to incorporate the PWM heater controller of electronic smoking device as taught by Fleischhauer et al, thereby avoiding excess temperature peaks in the heater element and extends the service life expectancies of heater element.  

With respect to claim 40, Alarcon et al in view of Peleg192’ et al, as applied to claim 39, does not explicitly discloses that the instructions to determine the pulse width modulation further include increasing the pulse width modulation in response to a measured decrease in the battery voltage.  
In the same field of endeavor of an electronic smoking devices, Fleischhauer et al teaches that it is known in the art of the electronic smoking devices with the instructions to determine the pulse width modulation (PWM) further include increasing the pulse width modulation (PWM) in response to a measured decrease in the battery voltage Vin (Col. 10, lines 25-34; Figures 7 and 19). 
The advantage of combining the teaching of Alarcon et al in view Peleg192’ et al in further view Fleischhauer et al is that doing so would avoid excess temperature peaks in the heater element and extends the service life expectancies of heater element.  
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Alarcon et al and Peleg192’, with Fleischhauer et al, to modify the PWM heater controller of the electronic smoking device as taught by Alarcon et al and Peleg192’, to incorporate the PWM heater controller of electronic smoking device as taught by Fleischhauer et al, thereby avoiding excess temperature peaks in the heater element and extends the service life expectancies of heater element.  
Response to Amendment
With respect to Drawing Objection: Applicant’s replacement sheet filed on January 31, 2022, has overcome the previous drawing objection in the previous Office action. 
With respect to the 112(d) Rejection: Applicant amendment of claim 38, filed on January 31, 2022n has overcome the previous 35 USC 112(d) rejection in the previous Office action.

Response to Arguments
Applicant's arguments filed 31 January 2022 have been fully considered but they are not persuasive. 
Applicant argues: “Applicant further traverses the rejection of claim 21 as Alarcon is not proper prior art against Applicant's claimed invention. Under 35 USC @ 102(b)(2), "[a] disclosure shall not be prior art to a claimed invention under subsection (a)(2) if . . . . the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person." See, 35 USC @ 102(b)(2)(C). Applying 35 USC @ 102(b)(2)(C), Applicant's claimed invention and the subject matter of Alarcon were, at the time the invention was made, owned by the same person or subject to an obligation of assignment to the same person as evidenced by the assignments recorded at Reel/Frame 029447/083 7 and Reel/Frame 051930 / 0289; showing that the assignee, LOEC, INC., is common. As such, the present rejections are improper and must be withdrawn” on page 7 of remarks.
Examiner response: The examiner respectfully disagrees with applicant’s interpretation of the prior art Alarcon. Applicant is correct that Alarcon is owned by the same person or subject to an obligation of assignment to the same person who owns this claimed invention. However, this application (i.e. 16/268,963) has a filing date of February 06, 2019, but has an effective filing date of April 22, 2014. Since the prior art Alarcon has a publication date of November 3, 2011, which is more than one year before the earliest possible effective filing date, the prior art Alarcon cannot be overcome by perfecting priority or invoking exceptions.
	The examiner interprets that most 35 U.S.C. 103 rejections are made based on prior art available under 35 U.S.C. 102. References that meet the “who,” “when,” and “where” criteria set forth in 102 will be appropriate for use in rejections under 103. Thus, these references that meet the “when” criteria under 102 may include references under 102(a)(1) and 102(a)(2). Furthermore, if the prior art reference meet the “when” criteria under 102(a)(1) and 102(a)(2), then the prior art reference cannot be overcome by invoking an exception under §102(b)(1) or 102(b)(2). Applicant can invoke an exception under §102(b)(1) or 102(b)(2) when the prior publication date is made 1 year or less before the effective filing date of the claimed invention. As stated above, since Alarcon has a publication date of November 3, 2011, which is more than one year before the earliest possible effective filing date, the prior art Alarcon cannot be overcome by perfecting priority or invoking exceptions. Thus, the previous 35 USC §103 rejections over Alarcon in view of Fleischhauer et al are proper and is maintained. 

	Applicant argues: “Applicant traverses the rejection of claim 22, as Fleischhauer (as combined) fails to teach "wherein the instructions to determine the pulse width modulation further include obtaining a heating profile stored in the memory" as claimed. It is not clear how the PROM look-up table of Fleischhauer could correspond to the claimed heating profile as the total energy for a particular phase could be associated with an infinite number of unique heating profiles, nor has any explanation been provided in the rejection which would provide an explanation as to how the PROM of Fleischhauer could correspond to the claimed heating profile. Again, a particular phase duration and average power level for a phase could be associated with an infinite number of heating profiles. Accordingly, the look-up tables of Fleischhauer cannot correspond to the claimed heating profiles” on page 8 of remarks.
Examiner response: The examiner respectfully disagrees with applicant’s interpretation of the prior art Fleischhauer. Claim 22 recites “the instructions to determine the pulse width modulation further include obtaining a heating profile stored in the memory”. Thus the examiner interprets claim 22 to read the computer readable medium includes instructions to determine a pulse width modulation for obtaining a heating profile that is stored in memory. Applicant’s specification on page 10 discloses the term “a pulse width modulation (PWM) duty cycle”. Although applicant’s specification does not define the term “a pulse width modulation (PWM) duty cycle”, the examiner defines the term “pulse width modulation (PWM)” and “duty cycle” separately. “Pulse width modulation (PWM)” is defined as where the frequency of a pulse remains fixed, but the duration of the positive pulse (i.e. duty cycle is defined as the pulse width) is modulated/adjusted. Also, even though prior art Fleischhauer does not explicitly disclose the term “pulse width modulation”, Fleischhauer does teach of the term “adjusting a respective duty cycle (or other power-adjusting factor)”. Therefore Fleischhauer teaches that the instruction stored in the memory (Programmable read-only memory which includes data bases or look-up tables) of the computer readable medium 21 that determines the pulse width modulation or adjusting of the duty cycle for obtaining a heating profile (i.e. Thermo-histogram of the heater power cycles in response to the fluctuations in battery voltage; Col. 10, lines 25-34; 55-65). The examiner defines the thermo-histogram as a representation of a heating cycle distribution by means of rectangles whose widths represent class intervals and whose areas are proportional to the corresponding heating cycles. Since Fleischhauer teaches that the pulse width adjustments are based on the instructions stored in memory to produce the histogram profile, the examiner interprets that the combination of Alarcon in view of Fleischhauer teaches all of the language of claim 22. Therefore the examiner maintains the previous 35 USC 103 rejection of the last Office action.  

Applicant argues: “Applicant traverses the rejection of claim 25 as Fleischhauer (as combined) fails to teach "wherein the instructions to determine the pulse width modulation further include using a predictive algorithm to determine the pulse width modulation" as claimed. The rejection alleges on p. 6 of the Office action that col. 9:10-37 and 10:56-55 teach determining the pulse width modulation; however, neither of the Examiner's citations even recite the term "pulse width modulation." Accordingly, it is not at all clear how such citations to Fleischhauer could teach determining pulse width modulation without even reciting the term. Fleischhauer only references the term "pulse width modulation" at cols. 14:27-38 and 18:6-17; in both paragraphs of Fleischhauer, the pulse width modulation is a constant (0.008 seconds) and therefore there would be no need to "determine" the pulse width modulation using a "predictive algorithm" as claimed. Instead, Fleischhauer teaches that the pulse width modulation is constant and that "pulse density modulation" is dynamic (emphasis added). Accordingly, Fleischhauer (as combined) fails to teach the claimed invention”, page 8 of remarks.
Examiner response: The examiner respectfully disagrees with applicant’s interpretation of the prior art Fleischhauer. Claim 25 recites that “The instructions to determine the pulse width modulation further include using a predictive algorithm to determine the pulse width modulation”. Thus the examiner interprets claim 25 to read the instructions from the computer readable medium determines a pulse width modulation including a predictive algorithm to determine the pulse width modulation.
Fleischhauer teaches that the instruction stored in the memory (i.e. Programmable read-only memory which includes data bases or look-up tables) of the computer readable medium 21 that determines the pulse width modulation or adjusting of the duty cycle further include using a predictive algorithm (i.e. Thermo-histogram of the heater power cycles in response to the fluctuations in battery voltage) to determine the adjustments of the duty cycle (Col. 10, lines 25-34; 55-65). The examiner defines the thermo-histogram as a representation of a heating cycle distribution by means of rectangles whose widths represent class intervals and whose areas are proportional to the corresponding heating cycles. Histograms also help determines the probabilities of each outcome, therefore the examiner interprets that the combination of Alarcon in view of Fleischhauer teaches all of the language of claim 25. Therefore the examiner maintains the previous 35 USC 103 rejection of the last Office action.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794. The examiner can normally be reached 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                             May 1, 2022
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761